

____________________________________________________
____________________________________________________






GUARANTEE AND COLLATERAL AGREEMENT
dated as of April 17, 2015
between
HOOPER HOLMES, INC.,
as Grantor,
and
SWK FUNDING LLC,
as Agent




____________________________________________________
____________________________________________________




GUARANTEE AND COLLATERAL AGREEMENT


GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 17, 2015 (as may be
amended, restated, supplemented, or otherwise modified from time to time, this
“Agreement”), made by each signatory hereto (together with any other Person that
becomes a party hereto as provided herein, “Grantors”), in favor of SWK FUNDING
LLC, as Agent (“Agent”) for the benefit of all Lenders party to the Credit
Agreement (as hereafter defined).
Agent and Lenders have severally agreed to extend credit to Hooper Holmes, Inc.,
a New York corporation (the “Borrower”), pursuant to the Credit Agreement. The
Borrower is affiliated with each other Grantor. The Borrower and the other
Grantors are engaged in interrelated businesses, and each Grantor will derive
substantial direct and indirect benefit from extensions of credit under the
Credit Agreement. It is a condition precedent to each Lender’s obligation to
extend credit under the Credit Agreement that Grantors shall have executed and
delivered this Agreement to Agent for the ratable benefit of all Lenders.
In consideration of the premises and to induce Agent and Lenders to enter into
the Credit Agreement and to induce Agent and Lenders to extend credit
thereunder, each Grantor hereby agrees with Agent, for the ratable benefit of
Lenders, as follows:
1.
Definitions.

1.1.    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the Code: Accounts, Money,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Software and Supporting Obligations.
1.2.    When used herein the following terms shall have the following meanings:
Agreement has the meaning set forth in the preamble hereto.
Borrower Obligations means all Obligations of Borrower.
Code means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the Code
as in effect in a jurisdiction other than the State of New York, “Code” means
the Uniform Commercial Code, as applicable if the context requires, as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.


Collateral has the meaning set forth in Section 3 hereof. Where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.
Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 4, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright (other than agreements relating to
widely-available software subject to “shrink-wrap” or “click-through” software
licenses).
Credit Agreement means the Credit Agreement, of even date herewith, among
Borrower, Lenders and Agent, as amended, supplemented, restated or otherwise
modified from time to time.
Excluded Property means, with respect to a Grantor: (i) any item of General
Intangibles or other property (including, without limitation, any Material
Contract) that is now or hereafter held by such Grantor but only to the extent
that such item of General Intangibles or property, including, for the avoidance
of doubt, Intellectual Property (or any agreement evidencing such item of
General Intangibles or property) contains a term or is subject to a rule of law,
statute or regulation that restricts, prohibits, or requires a consent (that has
not been obtained) of a Person (other than such Grantor) to, the creation,
attachment or perfection of the security interest granted herein, and any such
restriction, prohibition and/or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law (including, without limitation, pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Code); provided, however, that (x) Excluded Property shall not
include any Proceeds of any item of General Intangibles or other property
described in this definition, and (y) any item of General Intangibles or such
other property described in this definition that at any time ceases to satisfy
the criteria for Excluded Property (whether as a result of obtaining any
necessary consent, any change in any rule of law, statute or regulation, or
otherwise) shall no longer be Excluded Property; (ii) trademark applications
filed in the United States Patent and Trademark Office on the basis of such
Grantor’s “intent to use” such trademark, unless and until acceptable evidence
of use of the Trademark has been filed with the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a Lien in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application; (iii) any asset subject to a Permitted
Lien (other than Liens in favor of Agent) securing obligations permitted under
the Credit Agreement to the extent that the grant of other Liens on such asset
(A) would result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset and (iv) real property leases.
Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.
General Intangibles means all “general intangibles” as such term is defined in
Section 9‑102(a)(42) of the Code and, in any event, including with respect to
any Grantor, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Grantor is a party or under which such
Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same from time to time may be
amended, supplemented or otherwise modified, including, without limitation,
(a) all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of such Grantor to damages
arising thereunder and (c) all rights of such Grantor to perform and to exercise
all remedies thereunder.
Guarantor Obligations means, collectively, with respect to each Guarantor, all
payment and performance obligations of such Guarantor hereunder or under any
other Loan Document to which such Guarantor is party.
Guarantors means the collective reference to each Grantor other than Borrower.
Identified Claims means the Commercial Tort Claims described on Schedule 6 as
such schedule may be supplemented from time to time.
Intellectual Property shall mean all present and future:  trade secrets,
know-how and other proprietary information; Trademarks and Trademark Licenses,
internet domain names, service marks, trade dress, trade names, business names,
designs, logos, slogans (and all translations, adaptations, derivations and
combinations of the foregoing) indicia and other source and/or business
identifiers, and the goodwill of the business relating thereto and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; Copyrights (including
Copyrights for computer programs, but excluding commercially available
off-the-shelf software and any Intellectual Property rights relating thereto)
and Copyright Licenses, and all tangible and intangible property embodying the
Copyrights, unpatented inventions (whether or not patentable); Patents and
Patent Licenses; industrial design applications and registered industrial
designs; license agreements related to any of the foregoing and income
therefrom, books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; customer lists and customer information,
the right to sue for all past, present and future infringements of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.
Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor or its Affiliate.
Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9‑102(a)(49) of the Code (other
than the equity interest of any Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8‑102(a)(9) of the Code, and (c) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.
Issuers means the collective reference to each issuer of any Investment
Property.
Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 4.
Permitted Liens has the meaning ascribed such term in the Credit Agreement.
Pledged Equity means the equity interests listed on Schedule 1, as amended from
time to time, together with any other equity interests, certificates, options or
rights of any nature whatsoever in respect of the equity interests of any Person
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect.
Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
Proceeds means all “proceeds” as such term is defined in Section 9‑102(a)(64) of
the Code and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.
Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).
Secured Obligations means, collectively, all Borrower Obligations and Guarantor
Obligations.
Securities Act means the Securities Act of 1933, as amended.
Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 4.
2.
Guarantee.

2.1.    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to Agent, for the ratable benefit of Lenders and their
respective successors, indorsees, transfers and assigns to the extent permitted
by and in accordance with the Credit Agreement, the prompt and complete payment
and performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
(b)    The guarantee contained in this Section 2 shall remain in full force and
effect and shall serve as a continuing security, until all of the Secured
Obligations have been Paid in Full.
(c)    No payment made by Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by Agent or any Lender from
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.
2.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Agent and Lenders, and each Guarantor shall remain liable to
Agent and Lenders for the full amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by Agent or
any Lender, no Guarantor shall be entitled to be subrogated to any of the rights
of Agent or any Lender against Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by Agent or any Lender for the
payment of the Secured Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all of the
Secured Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Guarantor in trust for Agent and Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be promptly
turned over to Agent in the exact form received by such Guarantor (duly indorsed
(but without any representation or warranty) by such Guarantor to Agent, if
required), to be applied against the Secured Obligations, whether matured or
unmatured, in a manner that is consistent with the provisions of Section 2.10.2
of the Credit Agreement.
2.4.    Amendments, etc. with Respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by
Agent or any Lender may be rescinded by Agent or such Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time (provided that
any such amendment, modification, supplement or termination complies with the
relevant provisions of the Credit Agreement, this Agreement and/or such Loan
Document), and any collateral security, guarantee or right of offset at any time
held by Agent or any Lender for the payment of the Secured Obligations may be
sold, exchanged, waived, surrendered or released to the extent permitted by the
Credit Agreement, this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Secured Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.
2.5.    Guarantee Absolute and Unconditional; Waivers.
(a)    Each Guarantor agrees that this Guaranty is a guaranty of payment and
performance when due and not of collectability. The liability of Guarantor under
this Guaranty shall be absolute, irrevocable and unconditional irrespective of:
(i)    any lack of validity, regularity or enforceability of any Loan Document;
(ii)    any lack of validity, regularity or enforceability of this Agreement;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document;
(iv)    any exchange, release or non-perfection of any security interest in any
Collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Secured Obligations;
(v)    any failure on the part of Agent or any other Person to exercise, or any
delay in exercising, any right under any Loan Document; and
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Borrower, any Guarantor or any other guarantor
with respect to the Secured Obligations (including, without limitation, all
defenses based on suretyship or impairment of collateral, and all defenses that
Borrower may assert to the repayment of the Secured Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, bankruptcy, lack of legal capacity, lender liability, accord
and satisfaction, and usury), this Agreement and the obligations of Guarantor
under this Agreement, other than payment in full of the Guarantor Obligations.
(b)    Each Guarantor hereby agrees that if Borrower or any other guarantor of
all or a portion of the Secured Obligations is the subject of a bankruptcy or
insolvency case under applicable law, it will not assert the pendency of such
case or any order entered therein as a defense to the timely payment of the
Secured Obligations. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Secured Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2, and all dealings
between Borrower and any of the Guarantors, on the one hand, and Agent and
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives (i) diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Borrower or any of the Guarantors
with respect to the Secured Obligations; (ii) notice of the existence or
creation or renewal or non-payment of all or any of the Secured Obligations;
(iii) all diligence in collection or protection of or realization upon any
Secured Obligations or any security for or guaranty of any Secured Obligations;
(iv) any right to require Agent or any Lender, as a condition of payment or
performance by Guarantor, to (A) proceed against Borrower, any other guarantor
of the Guarantor Obligations or any other Person, (B) proceed against or exhaust
any security held from Borrower, any such other guarantor or any other Person,
(C) proceed against or have resort to any balance of any deposit account or
credit on the books of Agent or any Lender in favor of Borrower or any other
Person or (D) pursue any other remedy in the power of Agent or any Lender
whatsoever; (v) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guarantor Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guarantor
Obligations; (vi) any defense based upon Agent or any Lender’s errors or
omissions in the administration of the Guarantor Obligations, except errors and
omissions resulting from Agent or any Lender’s gross negligence, bad faith, or
willful misconduct and (vii)(A) any legal or equitable discharge of Guarantor’s
obligations hereunder and (B) any rights to set‑offs, recoupments and
counterclaims.
(c)    When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, Agent or any Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings. Each Guarantor agrees that it is not a
surety for purposes of any state statutes providing defenses for sureties, and
each Guarantor waives any right that it may have under such statutes to assert
the applicability thereof to the provisions of this Agreement to require that
Agent commence action against Borrower or any other Person or against any of the
Collateral.
(d)    Agent or any Lender may, from time to time, at its sole discretion and
without notice to any Grantor, take any or all of the following actions:
(i) retain or obtain a security interest in any property to secure any of the
Secured Obligations or any obligation hereunder, (ii) retain or obtain the
primary or secondary obligation of any obligor or obligors with respect to any
of the Secured Obligations, (iii) extend or renew any of the Secured Obligations
for one or more periods (whether or not longer than the original period), alter
or exchange any of the Secured Obligations, or release or compromise any
obligation of any Guarantor or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (iv) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (v) resort to any Guarantor for payment of any
of the Secured Obligations when due, whether or not Agent or such Lender shall
have resorted to any property securing any of the Secured Obligations or any
obligation hereunder or shall have proceeded against any other Guarantor or any
other obligor primarily or secondarily obligated with respect to any of the
Secured Obligations.
2.6.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to Agent without set-off or counterclaim in Dollars at the office of
Agent specified in the Credit Agreement.
3.
Grant of Security Interest.

(a)    Each Grantor hereby assigns and transfers to Agent, and hereby grants to
Agent, for the ratable benefit of Lenders and (to the extent provided herein)
their Affiliates, a security interest in all of the following (if applicable):
(i)all of each Grantor’s right, title and interest in and to all of such
Grantor’s assets, including any and all personal property, Accounts, Chattel
Paper (including Electronic Chattel Paper), Deposit Accounts, Documents,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Intellectual Property,
Inventory, Investment Property, Letter-of-Credit Rights, Software, Money,
Supporting Obligations, and Identified Claims, in each case whether now owned or
at any time hereafter acquired or arising,
(ii)all books and records pertaining to any of the foregoing,
(iii)all Proceeds and products of any of the foregoing, and
(iv)all collateral security and guarantees given by any Person with respect to
any of the foregoing,
(all of the foregoing, collectively, the “Collateral”), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations;
provided, that the Collateral shall not include the Excluded Property.
(b)    Each Grantor shall promptly notify Agent of any Commercial Tort Claims
related to the Loans in which such Grantor has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and make all necessary filings with respect thereto to
perfect Agent’s first-priority security interest (subject to Permitted Liens)
therein.
(c)    Each Grantor has full right and power to grant to Agent, for the benefit
of Agent and Lenders, a perfected, first-priority security interest (subject to
Permitted Liens) and Lien on the Collateral pursuant to this Agreement, subject
to no transfer or other restrictions or Liens of any kind in favor of any other
Person (subject to any Permitted Liens). Except with respect to any financing
statement (i) securing debt to be paid off as of the Closing Date, (ii) securing
Permitted Liens, or (iii) filed on behalf of Agent, no financing statement
relating to any of the Collateral is on file in any public office. No Grantor is
party to any agreement, document or instruction that conflicts with this Section
3.
(d)    Each Grantor hereby authorizes Agent to prepare and file financing
statements provided for by the Code, or any similar law in any other
jurisdiction, and to take such other action as may be required, in Agent's sole
discretion, to perfect and to continue the perfection of Agent’s security
interest in the Collateral.
(e)    Irrespective of any provision in this Agreement, the prior consent of
Agent shall not be required in connection with the licensing or sublicensing of
Intellectual Property pursuant to collaborations, licenses or other strategic
transactions with third parties (“Permitted Licenses”) executed in the normal
course of Borrower’s business and excluding, for the avoidance of doubt, any
exclusive license or sublicense.
4.
Representations and Warranties.

To induce Agent and Lenders to enter into the Credit Agreement and to induce
Lenders to make their respective extensions of credit to Borrower thereunder,
each Grantor jointly and severally hereby represents and warrants to Agent and
each Lender that, after giving effect to the Project Jefferson closing:
4.1.    Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral, tangible and intangible, of any nature whatsoever that
they purport to own free and clear of any and all Liens or claims of others
(including infringement claims with respect to Intellectual Property). As of the
Closing Date (or the date such Grantor joins this Agreement as it relates to
such Grantor), no financing statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except filings evidencing Permitted Liens and filings for which termination
statements have been delivered to Agent.
4.2.    Perfected First Priority Liens. Each Grantor has full right and power to
grant to Agent the security interests contemplated herein, and the security
interests granted pursuant to this Agreement are prior and senior to all other
Liens on the Collateral in existence on the date hereof except for Permitted
Liens expressly permitted by the Credit Agreement.
4.3.    Grantor Information. Schedule 2 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor),
(a) each Grantor’s jurisdiction of organization, (b) the location of each
Grantor’s chief executive office, (c) each Grantor’s exact legal name as it
appears on its organizational documents, and (d) each Grantor’s federal business
or tax identification number.
4.4.    Collateral Locations. Schedule 3 sets forth, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor),
(a) each place of business of each Grantor (including its chief executive
office), (b) all locations where all Inventory and the Equipment owned by each
Grantor is kept, and (c) whether each such Collateral location and place of
business (including each Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor as
set forth in the relevant lease). No Collateral is located outside the United
States or in the possession of any lessor, bailee, warehouseman or consignee,
except as indicated on Schedule 3.
4.5.    Certain Property. Except as set forth on Schedule 8, none of the
Collateral constitutes, or is the Proceeds of, (a) Farm Products,
(b) Health-Care-Insurance Receivables or (c) vessels, aircraft or any other
property subject to any certificate of title or other registration statute of
the United States, any state or other jurisdiction, except for personal vehicles
owned by the Grantors and used by employees of the Grantors in the ordinary
course of business.
4.6.    Investment Property.
(a)    The shares of Pledged Equity pledged by each Grantor hereunder constitute
all the issued and outstanding equity interests of each Issuer owned by such
Grantor.
(b)    All of the Pledged Equity issued by a Subsidiary of the Grantor has been
duly and validly issued and is fully paid and nonassessable.
(c)    Each of the Intercompany Notes (if any) constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing).
(d)    Schedule 1 lists all Investment Property owned by each Grantor as of the
Closing Date (or the date such Grantor joins this Agreement as it relates to
such Grantor). Each Grantor is the record and beneficial owner of the Investment
Property pledged by it hereunder that it purports to own, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and for Permitted Liens.
4.7.    Receivables.
(a)No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
Agent.
(b)The amounts represented by such Grantor to Lenders from time to time as owing
to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate in all material respects, subject to the inability to collect
Receivables in the ordinary course of business.
4.8.    Intellectual Property.
(a)    Schedule 4 lists all Intellectual Property owned by each Grantor in its
own name (or a former name) on the Closing Date (or the date such Grantor joins
this Agreement as it relates to such Grantor).
(b)    On the Closing Date (or the date such Grantor joins this Agreement as it
relates to such Grantor), all Intellectual Property owned by any Grantor is
valid, subsisting, unexpired and enforceable, has not been abandoned and, to
such Grantor’s knowledge, does not infringe on the intellectual property rights
of any other Person.
(c)    Except as set forth in Schedule 4, as of the Closing Date (or the date
such Grantor joins this Agreement as it relates to such Grantor), none of the
Intellectual Property owned by a Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.
(d)    Except as set forth in Schedule 4, no holding, decision or judgment has
been rendered by any Governmental Authority which would limit, cancel or
question the validity of, or any Grantor’s rights in, any Intellectual Property
owned by any Grantor.
(e)    Except as set forth in Schedule 4, no action or proceeding is pending,
or, to the knowledge of such Grantor, is threatened, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor)
(i) seeking to limit, cancel or question the validity of any Intellectual
Property or any Grantor’s interest therein, or (ii) which, if adversely
determined, would materially and adversely affect the value of any Intellectual
Property.
(f)    Each Grantor owns and possesses or has a license or other right to use
all Intellectual Property as is necessary for the conduct of the businesses of
such Grantor as currently conducted, without any infringement, to such Grantor's
knowledge, upon rights of others.
4.9.    Deposit Accounts and Other Accounts. All Deposit Accounts and all other
bank accounts, securities accounts and other accounts maintained by each Grantor
as of the Closing Date (or the date such Grantor joins this Agreement as it
relates to such Grantor), are described on Schedule 5 hereto, which description
includes for each such account the name of the Grantor maintaining such account,
the name, address, telephone and fax numbers of the financial institution at
which such account is maintained, and the account number and the account
officer, if any, of such account.
4.10.    Excluded Property. Except as set forth in Schedule 7, each Grantor
represents, warrants and covenants that it does not, as of the Closing Date (or
the date such Grantor joins this Agreement as it relates to such Grantor), own
any Excluded Property, which by itself is, and/or when aggregated, are material
to the business of such Grantor.
5.
Covenants.

Each Grantor covenants and agrees with Agent and Lenders that, from and after
the date of this Agreement until the Secured Obligations shall have been Paid in
Full:
5.1.    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than, for greater certainty, a license
agreement), Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be promptly delivered to Agent,
duly indorsed in a manner reasonably satisfactory to Agent, to be held as
Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, the applicable Grantor shall cause Agent to have control thereof within
the meaning set forth in Section 9‑105 of the Code. In the event that a Default
or an Event of Default shall have occurred and be continuing, upon the request
of Agent, any Instrument, Certificated Security or Chattel Paper not theretofore
delivered to Agent and at such time being held by any Grantor shall be
immediately delivered to Agent, duly indorsed in a manner satisfactory to Agent,
to be held as Collateral pursuant to this Agreement and in the case of
Electronic Chattel Paper, the applicable Grantor shall cause Agent to have
control thereof within the meaning set forth in Section 9‑105 of the Code.
5.2.    Maintenance of Perfected Security Interest; Further Documentation.
(e)    Except as expressly permitted by this Agreement or the Credit Agreement,
such Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever, provided that, unless otherwise required by Agent in
writing at any time following the occurrence and continuance of an Event of
Default, such security interest need not be perfected in property of the Grantor
in which a security interest may not be perfected by filing a financing
statement under the Code, having a value less than $100,000 individually or
$350,000 in the aggregate.
(f)    Such Grantor will furnish to Agent and Lenders from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as Agent
may reasonably request, all in reasonable detail.
(g)    At any time and from time to time, upon the reasonable written request of
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, (ii) in the
case of Investment Property, Deposit Accounts, Electronic Chattel Paper and
Letter of Credit Rights and any other relevant Collateral, taking any actions
necessary to enable Agent to obtain “control” (within the meaning of Code) with
respect thereto, in each case pursuant to documents in form and substance
reasonably satisfactory to Agent, provided that so long as no Event of Default
has occurred and is continuing, no Grantor shall be required to cause the Agent
to have control over such Investment Property, Electronic Chattel Paper, Letter
of Credit Rights or other relevant Collateral (other than any Deposit Account)
having a value less than $100,000 individually or $350,000 in the aggregate;
provided further that only during the continuance of an Event of Default and if
requested by Agent, shall any Grantor be obligated to deliver, to the extent
permitted by law, any original motor vehicle certificates of title received by
such Grantor from the applicable secretary of state or other Governmental
Authority with information reflecting Agent’s security interest recorded
therein.
(h)    Such Grantor authorizes Agent to, at any time and from time to time, at
such Grantor’s expense, file financing statements, continuation statements, and
amendments thereto that describe the Collateral (including describing the
Collateral as “all assets” of each Grantor, or words of similar effect), and
which contain any other information required pursuant to the Code for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment, and each Grantor agrees to furnish any such information
to Agent promptly upon request. Any such financing statement, continuation
statement, or amendment may be signed (to the extent signature of a Grantor is
required under applicable law) by Agent on behalf of any Grantor and may be
filed at any time in any jurisdiction.
(i)    Such Grantor shall, at any time and from time to time, take such steps as
Agent may reasonably request (i) to obtain an acknowledgement, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Collateral (provided that such Grantor shall not be required to
obtain any such acknowledgement as it relates to Collateral having a value less
than $100,000 individually or $350,000 in the aggregate unless otherwise
required by Agent in writing at any time following the occurrence and
continuance of an Event of Default), stating that the bailee holds such
Collateral for Agent, (ii) to obtain “control” of any Letter-of-Credit Rights,
or Electronic Chattel Paper (within the meaning of the Code) with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent (provided that such Grantor shall not be required to ensure Agent has
“control” over any such Collateral described in this clause (ii) having a value
less than $100,000 individually or $350,000 in the aggregate unless otherwise
required by Agent in writing at any time following the occurrence and
continuance of an Event of Default) and (iii) otherwise to ensure the continued
perfection and priority of Agent’s security interest in any of the Collateral
and of the preservation of its rights therein to the extent required in this
Agreement and the Credit Agreement (subject to the conditions and exceptions in
this Agreement).
(j)    Without limiting the generality of the foregoing, if such Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify Agent thereof and, at the request of Agent,
shall take such action as Agent may reasonably request to vest in Agent
“control” under Section 9-105 of the Code of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. Agent agrees with the Grantors that Agent will arrange, pursuant to
procedures reasonably satisfactory to Agent and so long as such procedures will
not result in Agent’s loss of control, for the Grantors to make alterations to
such electronic chattel paper or transferable record permitted under Section
9-105 of the Code or, as the case may be, Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by any Grantor with respect to such electronic chattel
paper or transferable record.
5.3.    Changes in Locations, Name, etc. Except as permitted by the Credit
Agreement, each Grantor shall not, except upon 30 days’ prior written notice to
Agent and delivery to Agent of (a) all additional financing statements and other
documents reasonably requested by Agent as to the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 3 showing any additional location at which
Inventory or Equipment having a fair market value greater than $100,000 at any
single location shall be kept:
(i)    permit any of the Inventory or Equipment to be kept at a location other
than those listed on Schedule 3; provided, that up to $100,000 in fair market
value of any such Inventory and Equipment may be kept at other single locations;
(ii)    change the location of its chief executive office from that specified on
Schedule 2 or in any subsequent notice delivered pursuant to this Section 5.3;
or
(iii)    change its name or corporate structure (including without limitation,
the merger into or with any other Person).
Such Grantor shall not change its jurisdiction of organization without the prior
written consent of Required Lenders, which consent will not be unreasonably
withheld or delayed.
5.4.    Notices. Such Grantor will advise Agent promptly, in reasonable detail,
of:
(a)    any Lien (other than Permitted Liens) on any of the Collateral; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material and adverse effect on the aggregate value of the Collateral or
on the Liens created hereby.
5.5.    Investment Property.
(e)    If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of Agent and Lenders, hold the same in trust
for the benefit of the Agent and Lenders and deliver the same forthwith to Agent
in the exact form received, duly indorsed (but without any representation or
warranty) by such Grantor to Agent, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Grantor and with, if Agent so reasonably request, signature guranateed, to be
held by Agent, subject to the terms hereof, as additional Collateral for the
Secured Obligations. Upon the occurrence and during the continuance of an Event
of Default, (i) any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to Agent to be
held, at Agent’s option, either by it hereunder as additional Collateral for the
Secured Obligations or applied to the Secured Obligations as provided in Section
6.5, and (ii) in case any distribution of capital shall be made on or in respect
of the Investment Property or any property shall be distributed upon or with
respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of Agent, be delivered to Agent to be held, at Agent’s
option, either by it hereunder as additional Collateral for the Secured
Obligations or applied to the Secured Obligations as provided in Section 6.5.
Upon the occurrence and during the continuance of an Event of Default, if any
sums of money or property so paid or distributed in respect of the Investment
Property shall be received by such Grantor, such Grantor shall, until such money
or property is paid or delivered to Agent, hold such money or property in trust
for Lenders, segregated from other funds of such Grantor, as additional
Collateral for the Secured Obligations.
(f)    Without the prior written consent of Agent, such Grantor will not, so
long as an Event of Default has occurred and is continuing and to the extent
permitted by the Credit Agreement, (i) vote to enable, or take any other action
to permit, any Issuer to issue any equity interests of any nature or to issue
any other securities or interests convertible into or granting the right to
purchase or exchange for any equity interests of any nature of any Issuer, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Investment Property or Proceeds thereof (except pursuant to
a transaction expressly permitted by the Credit Agreement) other than, with
respect to Investment Property not constituting Pledged Equity or Pledged Notes,
and such action which is not prohibited by the Credit Agreement, (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property or Proceeds thereof, or
any interest therein, except for Permitted Liens, or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof, except, with respect to such Investment Property, shareholders’
agreements entered into by such Grantor with respect to Persons in which such
Grantor maintains an ownership interest of 50% or less.
(g)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(c) shall
apply to such Grantor with respect to all actions that may be required of it
pursuant to Section 6.3(c) regarding the Investment Property issued by it.
5.6.    Receivables.
(a)    Other than in the ordinary course of business, without the prior written
consent of Agent, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could materially adversely affect the value thereof, to the
extent that any action in clauses (i) - (iv) above could reasonably be expected
to have a Material Adverse Effect.
(b)    Such Grantor will deliver to Agent a copy of each material demand, notice
or document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables for all Grantors.
5.7.    Intellectual Property.
(g)    Such Grantor (either itself or through licensees) will (i) continue to
use each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless Agent, for the ratable benefit of
Lenders, shall obtain a perfected security interest in such mark pursuant to
this Agreement and the IP Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way, to the
extent that any action in clauses (i) - (v) could reasonably be expected to have
a Material Adverse Effect.
(h)    Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public, to the extent such act or omission could reasonably be
expected to have a Material Adverse Effect.
(i)    Such Grantor (either itself or through licensees) (i) will employ each
Copyright and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any material
portion of the Copyrights may become invalidated or otherwise impaired and which
could reasonably be expected to have a Material Adverse Effect. Such Grantor
will not (either itself or through licensees) do any act whereby any material
portion of the Copyrights may fall into the public domain and which could
reasonably be expected to have a Material Adverse Effect.
(j)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property to infringe the intellectual
property rights of any other Person.
(k)    Such Grantor will notify Agent promptly if it knows, or has reason to
know, that any application or registration relating to any Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, or any court or tribunal
in any country) regarding, such Grantor’s ownership of, or the validity of, any
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same, except to the extent that such forfeiture, abandonment or
dedication, or adverse determination or development would not reasonably be
expected to have a Material Adverse Effect.
(l)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to Agent concurrently with the next delivery of financial statements of
Borrower pursuant to Section 6.1.1 or 6.1.2 of the Credit Agreement, as
applicable. Upon the request of Agent, such Grantor shall execute and deliver,
and have recorded, any and all agreements, instruments, documents, and papers as
Agent may reasonably request to evidence Agent’s and Lenders’ security interest
in any Copyright, Patent or Trademark and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby.
(m)    Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application referred to in Section 5.7(f), (and to obtain the
relevant registration), except to the extent the failure to maintain and pursue
such application would not reasonably be expected to have a Material Adverse
Effect, and to maintain each registration of all Intellectual Property owned by
it, except to the extent that the failure to maintain registration of all
Intellectual Property owned by it would not reasonably be expected to have a
Material Adverse Effect.
(n)    In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify Agent after
it learns thereof and, to the extent, in its reasonable judgment, such Grantor
determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
5.8.    Deposit Accounts and Other Accounts. Such Grantor hereby authorizes the
financial institutions at which such Grantor maintains a Deposit Account, other
bank account, securities account or other account to provide Agent with such
information with respect to such account as Agent may from time to time
reasonably request, and each Grantor hereby consents to such information being
provided to Agent. Such Grantor will cause each financial institution at which
such Grantor maintains a Deposit Account or other account to enter into a
control agreement or other similar agreement with Agent and such Grantor, in
form and substance reasonably satisfactory to Agent, in order to give Agent
“control” (within the meaning set forth in Section 9‑104 of the Code) of such
account, except for Exempt Accounts.
5.9.    Other Matters. Such Grantor shall, within the time period required
pursuant to the Post-Closing Agreement, cause to be delivered to Agent, at
Agent’s request, a Collateral Access Agreement with respect to (a) each bailee
with which such Grantor keeps Inventory or other assets as of the Closing Date
having a value in excess of $125,000 and (b) each landlord which leases real
property (and the accompanying facilities) to such Grantor as of the Closing
Date at which it maintains its chief executive office or a substantial amount of
its books or records. If such Grantor shall (x) cause to be delivered Inventory
or other property having a value in excess of $250,000 to any bailee after the
Closing Date, such Grantor shall on or prior to such delivery cause such bailee
to sign a Collateral Access Agreement or (y) enter into any lease for real
property after the Closing Date at which it maintains its chief executive office
or a substantial amount of its books and records, such Grantor shall on or prior
to the first day of the term of such lease cause the landlord to sign a
Collateral Access Agreement.
5.10.    Commercial Tort Claims. If such Grantor shall at any time acquire any
Commercial Tort Claim, such Grantor shall promptly notify Agent thereof in
writing, therein providing a reasonable description and summary thereof, and
upon delivery thereof to Agent, such Grantor shall be deemed to thereby grant to
Agent (and such Grantor hereby grants to Agent) a security interest in such
Commercial Tort Claim and all proceeds thereof, and such Grantor shall execute
such documentation as Agent shall require in order to document and effectuate
such grant of a security interest.
6.
Remedial Provisions.

6.1.    Certain Matters Relating to Receivables.
(k)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information Agent may reasonably require in connection with such
test verifications. At any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon Agent’s reasonable request
and at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others reasonably satisfactory to Agent to furnish to
Agent reports showing reconciliations, agings and test verifications of, and
trial balances for, the Receivables.
(l)    If required by Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
or received by or on behalf of any Grantor, (i) shall be forthwith (and, in any
event, within 2 Business Days) deposited by such Grantor in the exact form
received, duly indorsed (but without any representation or warranty) by such
Grantor to Agent if required, in a collateral account maintained under the sole
dominion and control of Agent, for application to the Secured Obligations in
accordance with Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for Agent and Lenders, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
(m)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at Agent’s request, each Grantor shall
deliver to Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.
6.2.    Communications with Obligors; Grantors Remain Liable.
(b)    Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to Agent’s reasonable
satisfaction the existence, amount and terms of any Receivables.
(c)    Upon the request of Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables that the Receivables have been assigned to Agent for the ratable
benefit of Lenders and that payments in respect thereof shall be made directly
to Agent.
(d)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable in respect of each of the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating thereto,
nor shall Agent or any Lender be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
(e)    For the purpose of enabling Agent to exercise rights and remedies under
this Agreement, each Grantor hereby grants to Agent, for the benefit of Agent
and Lenders, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, license or sublicense
any Intellectual Property that constitutes part of the Collateral now owned or
hereafter acquired by such Grantor, to the extent such Intellectual Property may
be so licensed or sublicensed, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
6.3.    Investment Property.
(c)    Unless an Event of Default shall have occurred and be continuing and
Agent shall have given notice to the relevant Grantor of Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Grantor shall
be permitted to receive all cash dividends and distributions, payments and
Proceeds paid in respect of the Pledged Equity, the Pledged Notes and all other
Investment Property that constitutes Collateral, to the extent permitted in the
Credit Agreement, and to exercise all voting and other rights and any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Pledged Equity, Pledged Notes and Investment
Property (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by such Grantor of any right, privilege or
option pertaining to such Pledged Equity, Pledged Notes or Investment Property,
and in connection therewith, the right to deposit and deliver any and all of
such Pledged Equity, Pledged Notes and Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as such Grantor may determine); provided, that no vote shall be
cast or other right exercised or action taken which would be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.
(d)    If an Event of Default shall occur and be continuing, upon notice to the
relevant Grantor, Agent shall have the right to (i) receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Pledged Equity, the Pledged Notes and all other Investment Property and make
application thereof to the Secured Obligations in accordance with Section 6.5,
(ii) register any or all of the Investment Property in the name of Agent or its
nominee, (iii) exercise, or permit its nominee to exercise, all voting and other
rights pertaining to such Investment Property, and (iv) exercise, or permit its
nominee to exercise, any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other structure of any Issuer, or upon the exercise
by any Grantor or Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it, but Agent shall have no duty to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
(e)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from Agent in writing that (x) states that an Event
of Default has occurred and is continuing and (y) is otherwise in accordance
with the terms of this Agreement and the Credit Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to the Investment Property directly to Agent.
6.4.    Proceeds to be Turned Over To Agent. In addition to the rights of Agent
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all such Proceeds of Collateral received
by or on behalf of any Grantor consisting of cash, checks and other cash
equivalent items shall be held by such Grantor in trust for Agent and Lenders,
segregated from other funds of such Grantor, and shall, at the written request
of Agent, forthwith upon receipt by such Grantor, be turned over to Agent in the
exact form received by such Grantor (duly indorsed (but without any
representation or warranty) by such Grantor to Agent, if required). All Proceeds
received by Agent hereunder shall be applied to the Secured Obligations as
provided in Section 6.5.
6.5.    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, Agent shall apply all or any part of Proceeds held in any
collateral account established pursuant hereto or otherwise received by Agent to
the payment of the Secured Obligations in a manner that is consistent with the
provisions of Section 2.10.2 of the Credit Agreement.
6.6.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, Agent, on behalf of Lenders, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the Code, or any
other applicable foreign or domestic law. Without limiting the generality of the
foregoing, if an Event of Default shall occur or be continuing, Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Agent may disclaim any warranties that might
arise in connection with any such lease, assignment, grant of option or other
disposition of Collateral and have no obligation to provide any warranties at
such time. Agent or any Lender shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released. Such sales may be adjourned and continued from time to time with
or without notice. Agent shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Agent deems necessary or
advisable. Each Grantor further agrees after an Event of Default has occurred
and is continuing, at Agent’s request, to assemble the Collateral and make it
available to Agent at places which Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere. Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of Agent and Lenders hereunder, including
reasonable attorneys’ fees and disbursements, to the payment of the Secured
Obligations in a manner that is consistent with the provisions of Section 2.10.2
of the Credit Agreement. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against Agent or any
Lender arising out of the exercise by them of any rights hereunder, except to
the extent such claims, damages or demands arise from the gross negligence,
willful misconduct or bad faith of the Agent or Lenders. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper so long as (a) it is given at least
15 days before such sale or other disposition, and (b) contains such information
as may be prescribed by applicable law.
6.7.    Pledged Equity. Each Grantor recognizes that Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and other applicable securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any of the Pledged Equity for the period
of time necessary to permit the Issuer thereof to register such securities or
other interests for public sale under the Securities Act, or other applicable
state securities laws, even if such Issuer would agree to do so.
6.8.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient for
the Secured Obligations to be Paid in Full and the fees and disbursements of any
attorneys employed by Agent or any Lender to collect such deficiency.
6.9.    Permitted Licenses. Agent hereby covenants and agrees that in connection
with any foreclosure or other exercise of Agent’s rights with respect to
Permitted Licenses, Agent shall not terminate, limit, or otherwise adversely
affect the rights of the licensees or sublicensees under such Permitted
Licenses, so long as such licensee or sublicensee is not then otherwise in
default under the applicable Permitted License in a way that would permit the
applicable licensor to terminate such Permitted License.
6.10.    Protective Advances. Notwithstanding any provision of any Loan
Document, Agent, in its sole discretion shall have the right, but not any
obligation, at any time that Grantors fail to do so, subject to any applicable
cure periods permitted by or otherwise set forth in the Loan Documents, and from
time to time, without prior notice, to: (i) discharge (at Borrower’s expense)
taxes or Liens affecting any of the Collateral that have not been paid in
violation of any Loan Document or that jeopardize Agent’s Lien priority in the
Collateral; or (ii) make any other payment (at Borrower’s expense) for the
administration, servicing, maintenance, preservation or protection of the
Collateral (each such advance or payment set forth in clauses (i) and (ii)
herein, a “Protective Advance”). Agent shall be reimbursed for all Protective
Advances pursuant to Section 2.9.1(b) and/or Section 2.10 of the Credit
Agreement, as applicable, and any Protective Advances shall bear interest at the
Default Rate from the date such Protective Advance is paid by Agent until it is
repaid. No Protective Advance by Agent shall be construed as a waiver by Agent,
or any Lender of any Default, Event of Default or any of the rights or remedies
of Agent or any Lender under any Loan Document.
6.11.    Actions in Concert. Section 9.12 of the Credit Agreement shall be
incorporated herein by reference.
7.
Agent.

7.1.    Agent’s Appointment as Attorney-in-Fact, etc.
(f)    Each Grantor hereby irrevocably constitutes and appoints Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact and proxy with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of strictly carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the terms of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives Agent the power and right, on behalf of and at the expense of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following to the extent otherwise expressly permitted by the terms of this
Agreement and the Credit Agreement (including the satisfaction of any
requirement to give notice to such Grantor prior to doing any of the following):
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse (but without any representation or warranty) and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or with respect to any other
Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise reasonably deemed appropriate by Agent for
the purpose of collecting any and all such moneys due under any Receivable or
with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as Agent may
reasonably request to evidence Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;
(iii)    discharge Liens (other than Permitted Liens) levied or placed on or
threatened against the Collateral, and effect any repairs or insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to Agent or as Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse (but without any representation or warranty) any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E)  defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate; (G) assign any Copyright, Patent or Trademark, throughout the world
for such term or terms, on such conditions, and in such manner, as Agent shall
in its sole discretion determine; (H) vote any right or interest with respect to
any Investment Property; (I) order good standing certificates and conduct lien
searches in respect of such jurisdictions or offices as Agent may deem
appropriate; and (J) generally sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Agent were the absolute owner thereof for all purposes, and
do, at Agent’s option and such Grantor’s expense, at any time, or from time to
time, all acts and things which Agent deems necessary to protect, preserve or
realize upon the Collateral and Agent’s security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
(g)    THE POWER-OF-ATTORNEY AND PROXY GRANTED HEREBY IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW. SUCH PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF
ANY ACTION (INCLUDING ANY TRANSFER OF ANY INVESTMENT PROPERTY ON THE RECORD
BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
INVESTMENT PROPERTY OR ANY OFFICER OR AGENT THEREOF). Each Grantor acknowledges
and agrees that in any event such power-of-attorney and proxy is intended to and
shall, to the fullest extent permitted by applicable law, be valid and
irrevocable until (x) the Secured Obligations have been Paid in Full and
(y) Lenders and Agent have no further obligations under the Loan Documents. Such
power-of-attorney and proxy shall be valid and irrevocable as provided herein
notwithstanding any limitations to the contrary set forth in the charter, bylaws
or other organizational documents of the relevant entities.
(h)    Upon exercise of the proxy set forth herein, all prior proxies given by
any Grantor with respect to any of the Investment Property (other than to Agent
or otherwise pursuant to the Loan Documents) are hereby revoked, and until the
Secured Obligations are Paid in Full no subsequent proxies (other than to Agent
or otherwise under the Loan Documents) will be given with respect to any of the
Investment Property. To the extent permitted by this Agreement, Agent, as proxy,
will be empowered and may exercise the irrevocable proxy to vote the Investment
Property at any and all times, including but not limited to, at any meeting of
shareholders, partners or members, as the case may be, however called, and at
any adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Agent shall have no agency, fiduciary or other
implied duties to any Grantor or any other party when acting in its capacity as
such attorney-in-fact or proxy. Each Grantor hereby waives and releases any
claims that it may otherwise have against Agent with respect to any breach or
alleged breach of any such agency, fiduciary or other duty, other than claims
resulting from the gross negligence, bad faith or willful misconduct of Agent.
Notwithstanding the foregoing grant of a power of attorney and proxy, Agent
shall have no duty to exercise any such right or to preserve the same and shall
not be liable for any failure to do so or for any delay in doing so.
(i)    Anything in Section 7.1(a) to the contrary notwithstanding, Agent agrees
that it will not exercise any rights under the power of attorney provided for in
this Section 7.1 unless an Event of Default shall have occurred and be
continuing.
(j)    If any Grantor fails to perform or comply with any of its agreements
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement at such Grantor’s sole cost and expense.
(k)    Each Grantor hereby ratifies all that such attorneys shall be authorized
hereunder to lawfully do or cause to be done by virtue hereof. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.
7.2.    Duty of Agent. Agent's sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as Agent deals with similar property for
its own account. Neither Agent or any Lender nor any of their respective
officers, directors, employees or agents shall be liable for any failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so (except to the extent Agent, such Lender or such officers, directors,
employees or agents acted with gross negligence, bad faith or in willful
misconduct as determined by a court of competent jurisdiction) or shall be under
any obligation to sell or otherwise dispose of any Collateral upon the request
of any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on Agent and
Lenders hereunder are solely to protect Agent’s and Lenders’ interests in the
Collateral and shall not impose any duty upon Agent or any Lender to exercise
any such powers. Agent and Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except to
the extent Agent or a Lender (or such officer, director, employee or agent)
acted with gross negligence, bad faith or in willful misconduct as determined by
a court of competent jurisdiction.
7.3.    Photocopy of this Agreement. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
7.4.    Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and Lenders, be governed
by the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between Agent and the Grantors,
Agent shall be conclusively presumed to be acting as agent for Lenders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
8.
Miscellaneous.

8.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
8.2.    Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement and each such notice, request or demand to or upon any
Grantor shall be addressed to such Grantor in care of Borrower at Borrower’s
notice address set forth on Schedule 1.
8.3.    Indemnification by Grantors. Each Grantor hereby agrees, on a joint and
several basis, to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party” and collectively, the “Lender Parties”) free and
harmless from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs, but expressly
excluding any consequential, special or lost profits damages (collectively, the
“Indemnified Liabilities”), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to any act or omission by Borrower or
any of its officer, directors, agents, including without limitation (a) any
tender offer, merger, purchase of equity interests, purchase of assets or other
similar transaction financed or proposed to be financed in whole or in part,
directly or indirectly, with the proceeds of any of the Loans, (b) the use,
handling, release, emission, discharge, transportation, storage, treatment or
disposal of any hazardous substance at any property owned or leased by any
Grantor or any Subsidiary, (c) any violation of any Environmental Laws with
respect to conditions at any property owned or leased by any Grantor or any
Subsidiary or the operations conducted thereon, (d) the investigation, cleanup
or remediation of offsite locations at which any Grantor or any Subsidiary or
their respective predecessors are alleged to have directly or indirectly
disposed of hazardous substances, or (e) the execution, delivery, performance or
enforcement of this Agreement or any other Loan Document by any Lender Party,
except to the extent any such Indemnified Liabilities result from the applicable
Lender Party’s own gross negligence, bad faith, willful misconduct or breach of
contract as determined by a court of competent jurisdiction. If and to the
extent that the foregoing undertaking may be unenforceable for any reason, each
Grantor hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The agreements in this Section 8.3 shall survive repayment of
the Secured Obligations, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral Documents and termination of this
Agreement.
8.4.    Enforcement Expenses.
(o)    Each Grantor agrees, on a joint and several basis, to pay or reimburse on
demand each Lender and Agent for all duly documented, reasonable out-of-pocket
costs and expenses (including Legal Costs) incurred in collecting against any
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents.
(p)    Each Grantor agrees to pay, and to save Agent and Lenders harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
(q)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.
8.5.    Captions. Captions used in this Agreement are for convenience only and
shall not affect the construction of this Agreement.
8.6.    Nature of Remedies. All Secured Obligations of each Grantor and rights
of Agent and Lenders expressed herein or in any other Loan Document shall be in
addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
8.7.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by facsimile machine or in “.pdf” format through electronic mail of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page, unless stated otherwise in such
correspondence. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
8.8.    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
8.9.    Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by any
Grantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of Agent or Lenders.
8.10.    Successors; Assigns. This Agreement shall be binding upon Grantors,
Lenders and Agent and their respective successors and assigns, and shall inure
to the benefit of Grantors, Lenders and Agent and the successors and assigns of
Lenders and Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of Agent.
8.11.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS CODE).
8.12.    Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH PARTY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
8.13.    Waiver of Jury Trial. EACH GRANTOR, AGENT AND EACH LENDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
8.14.    Set-off. Each Grantor agrees that Agent and each Lender have all rights
of set-off and bankers’ lien provided by applicable law, and in addition
thereto, each Grantor agrees that at any time any Event of Default has occurred
and is continuing, Agent and each Lender may apply to the payment of any Secured
Obligations, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of such Grantor then or thereafter with Agent or such Lender.
8.15.    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    it has received a fully executed copy of this Agreement;
(c)    neither Agent nor any Lender has any fiduciary relationship with or duty
to any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and Agent and Lenders, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among Lenders
or among the Grantors and Lenders.
8.16.    Additional Grantors. Each Loan Party that is required to become a party
to this Agreement pursuant to Section 6.8 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.
8.17.    Releases.
(a)    At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, Agent shall deliver to
the Grantors any Collateral held by Agent hereunder, and execute and deliver to
the Grantors such documents as the Grantors shall reasonably request to evidence
such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral, so long as Borrower
delivers to Agent a certificate of an officer of Borrower as to such sale or
disposition being made in compliance with the Loan Documents. At the request and
sole expense of Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the equity interests of such
Subsidiary Guarantor shall be sold, transferred, liquidated, dissolved or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that Borrower shall have delivered to Agent, with reasonable notice
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.
8.18.    Obligations and Liens Absolute and Unconditional. Each Grantor
understands and agrees that the obligations of each Grantor under this Agreement
shall be construed as continuing, absolute and unconditional without regard to
(a) the validity or enforceability of any Loan Document, any of the Secured
Obligations or any other collateral security therefor or guaranty or right of
offset with respect thereto at any time or from time to time held by Agent or
any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Grantor or any other Person against Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Grantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Grantor for the Secured Obligations, in bankruptcy or in any
other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Grantor, Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any other Grantor or any other
Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any other Grantor or any other Person
or to realize upon any such collateral security or guaranty or to exercise any
such right of offset, or any release of any other Grantor or any other Person or
any such collateral security, guaranty or right of offset, shall not relieve any
Grantor of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Agent or any Lender against any Grantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
8.19.    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
or any Issuer for liquidation or reorganization, should any Grantor or any
Issuer become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s or any Issuer’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
8.20.    Conflicting Terms. In the event of any conflict or inconsistency
between the terms of this Agreement and the terms of the Credit Agreement, the
terms of the Credit Agreement shall control.
8.21.    Subordination.    The security interest granted herein is subject to an
Intercreditor Agreement between Agent and ACF. In the event of any conflict or
inconsistency between the terms of such Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall control.


[Signature page follows]


Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.
GRANTOR:


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER WELLNESS, LLC
a Kansas limited liability company




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




JEFFERSON ACQUISITION, LLC,
a Kansas limited liability company




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER INFORMATION SERVICES, INC.,
a New Jersey corporation




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




MID-AMERICA AGENCY SERVICES, INCORPORATED,
a Nebraska corporation




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President






TEG ENTERPRISES, INC.,
a Nebraska corporation




By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER DISTRIBUTION SERVICES, LLC,
a New Jersey limited liability company


By: Hooper Homes, Inc.,
its Manager


By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




HOOPER KIT SERVICES, LLC,
a Kansas limited liability company


By: Hooper Homes, Inc.,
its sole Member


By:    /s/ Henry E. Dubois
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President


AGENT:


SWK FUNDING LLC,
as Agent


By: SWK Holdings Corporation,
its sole Manager


By:    /s/ Brett Pope
Name:    Brett Pope
Title:    Chief Executive Officer




SCHEDULE 1

INVESTMENT PROPERTY


A.    PLEDGED EQUITY
None.


B.    PLEDGED NOTES
None.


C.    OTHER INVESTMENT PROPERTY
None.


D.    NOTICE ADDRESS
Hooper Holmes, Inc.
560 N. Rogers Road
Olathe, KS 66062








SCHEDULE 2

GRANTOR INFORMATION
Grantor
(exact legal name)
Jurisdiction of Organization
Federal Employer Identification Number
Chief Executive Office
Organizational Identification Number
Hooper Wellness, LLC
Kansas
47-3646005
560 N. Rogers Road
Olathe, KS 66062
7921356
Jefferson Acquisitions, LLC
Kansas
None
560 N. Rogers Road
Olathe, KS 66062
4904777
Hooper Holmes, Inc.
New York
22-1659359
560 N. Rogers Road
Olathe, KS 66062
27454
Hooper Distribution Services, LLC
New Jersey
55-0796838
560 N. Rogers Road
Olathe, KS 66062
600149871
Hooper Information Services, Inc.
New Jersey
22-2934927
560 N. Rogers Road
Olathe, KS 66062
100393789
Hooper Kit Services, LLC
Kansas
48-1208378
560 N. Rogers Road
Olathe, KS 66062
2672012
Mid-America Agency Services, Inc.
Nebraska
47-0720501
560 N. Rogers Road
Olathe, KS 66062
971644
TEG Enterprises, Inc.
Nebraska
47-0786199
560 N. Rogers Road
Olathe, KS 66062
1337331





SCHEDULE 3


A.    COLLATERAL LOCATIONS
Grantor
Collateral Location or
Place of Business
(including chief executive office)
Owner/Lessor
(if leased)
Hooper Wellness, LLC
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Jefferson Acquisitions, LLC
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Hooper Holmes, Inc.
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Hooper Distribution Services, LLC
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Hooper Information Services, Inc.
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Hooper Kit Services, LLC
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
Mid-America Agency Services, Inc.
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.
TEG Enterprises, Inc.
560 N. Rogers Road
Olathe, KS 66062
96-OP Prop, L.L.C.



B.    COLLATERAL IN POSSESSION OF LESSOR,
    BAILEE, CONSIGNEE OR WAREHOUSEMAN
Grantor
Collateral
Lessor/Bailee/Consignee/Warehouseman
None.
All Collateral (other than Excluded Collateral) located at the leased premises.


 
 
 
 
 
 
 





SCHEDULE 4

INTELLECTUAL PROPERTY
Patents
None.


See Exhibit Schedule 4.1 – Inventory of URL and domain name registration (Part
1)
See Exhibit Schedule 4.2 – Inventory of URL and domain name registration (Part
2)


 
Copyrights
None.


Trademarks


Trademark
Application Number/Date
Registration Number/Date
Status
HOOPER HOLMES


75/789,749
September 1, 1999
2,438,158
March 27, 2001
Registered
HOOPER HOLMES & LOGO
77/288,338
September 25, 2007
3,559,666
January 13, 2009
Registered



Mask Works
None.


The following Intellectual Property acquired by Jefferson Acquisition, LLC in
the Project Jefferson:
Registered IP
Trade names: Accountable Health Solutions
Trademarks: None
Service marks: iConnect (unregistered service mark)
Domain names:


 
fbtwellness.com
nhwellness365.com
 
fhlbwellness.com
nipponlifewellness.com
 
fortinetwellness.com
opecwellness.com
 
gafwellness.com
owenwellness.com
 
gmchealthquest.com
pathtowellness.info
 
gmchealthquestion.org
pfgwellness.com
 
gpwellnesship.com
phillipsmedisizestayingpositive.com
 
greenhillsrcwellness.com
pioneerwellnesscenter.com
 
hayneedlewellness.com
pmcwellnessworks.com
 
healthmatterstx.com
principalwellnesscompany.com
 
hillviewfitforlife.com
proliancewellness.com
 
hwy2hlth.com
psplwell.com
 
hyveewellness.com
pvmchealthwise.com
 
jdsucanadahealthyconnections.com
pwc123.com
 
jdsuhealthyconnections.com
pwc1234.com
 
jmwhighqualityliving.com
pwc1234.xyz
 
jslwellness.com
pwcemployees.com
 
konamipath.com
regalbeloitwellness.com
 
kpsfit.com
regalwellnesscanada.com
 
ksmwellness.com
regalwellnessmexico.com
 
lendmarkhealthfit.com
rsiwellness.com
 
livewellchildrens.com
schurzwellness.com
 
livewellmbi.com
sgiwellness.com
 
livewellmoritz.com
sncwellnessforus.com
 
lnajourneytowellness.com
srabrightrewards.com
 
mccainwellnessforlife.com
suncokewellness.com
 
measwellness.com
swsinvestinwellness.com
 
mehcwellness.com
takeaction.co
 
meriterwellness.com
thisisnoblewellness.com
 
meritresourcesbenefits.com
thompsoncoburnwellness.com
 
meritwellness.com
ticcraftwellness.com
 
metalsaleswellness.com
totalfitteam.com
 
mgcommittobefit.com
totallyfitteam.com
 
mhawellnessforlife.com
trbridgetohealth.com
 
mhpbbt.com
trihydrowellness.com
 
muscowellness.com
twmcwellness.com
 
myaccountablehealthwellness.com
walkingwarriors.com
 
myexpresswellness.com
wellmarkwellness.com
 
myhealthymac.com
wellnessatreliance.com
 
myjmwellness.com
wellnessbartwest.com
 
mykiewitwellness.com
wellnessfourme.com
 
myliihealthmatters.com
wellnessvitalsigns.com
 
myprincipalwellness.com
window2wellness.com
 
myrestorewellness.com
winegardwellness.com
 
myunitywellness.com
diabetesconnected.com
 
ncrwellness.com
wellnessconnectasthma.com
 
newwestwellness.com
wellnessconnectdiabetes.com
 
nfpwellness.com
wellnessconnectsleep.com


IP owned
•    Accountable Health Solutions Wellness Portal: A key aspect of the
Accountable Health Solutions business is its internally developed internet-based
wellness portal. The portal is customizable and flexible. The portal contains
and displays key client and member-facing information, including a wellness
assessment and educational materials
•    iConnect.


IP licensed
AppDynamaics
AssureBridge
Atlassian
Kenai Design Studio (WMS)
Navigate Wellness, LLC, d/b/a Live Health America (LHA)
Orbeon, Inc.
Qlik Tech Inc.
Rackspace
Xtivia Inc / Liferay
Iron. Io
MailGun
MySql Clustering
Nprinting
Barracuda


Software related to the business (other than off-the-shelf, shrink-wrapped or
click-wrapped)
AppDynmaics
Orbeon, Inc.
Qlik Tech Inc
Rackspace
Xtivia Inc / Liferay



SCHEDULE 5

DEPOSIT ACCOUNTS AND OTHER ACCOUNTS


Bank
Account #
Name on Account
Type
Status
Central Bank of the Midwest
*****8928
Hooper Holmes Inc
Checking
Open
Central Bank of the Midwest
*****4502
Hooper Kit Services, LLC
Checking
Open
Central Bank of the Midwest
*****5233
Hooper Kit Services, LLC
Lockbox
Open
Central Bank of the Midwest
*****8944
Hooper Information Services Inc
Checking
Open
Central Bank of the Midwest
*****8936
APS - Hooper Holmes Inc
Checking
Open
American National Bank
******4939
Mid-America Agency Services
Checking
Open
American National Bank
******9328
Mid-America Agency Services
Checking
Closed
TD AmeriTrade
******2525
Hooper Holmes Inc
Checking
Open
TD AmeriTrade
******3119
Hooper Holmes Inc
Money Market
Open



SCHEDULE 6

COMMERCIAL TORT CLAIMS
1.    Potential claim against examiners arising out of their fraudulent billing
practices. This claim and the prospects for recovering are still being
investigated by Borrower. No claim has been filed in court.


SCHEDULE 7

EXCLUDED PROPERTY
None.








SCHEDULE 8

HEALTH CARE INSURANCE RECEIVABLES
None.
ANNEX I

FORM OF JOINDER TO GUARANTEE AND COLLATERAL AGREEMENT
This JOINDER AGREEMENT (this “Agreement”) dated as of [____________], 20[__] is
executed by the undersigned for the benefit of SWK Funding LLC, as Agent (the
“Agent”) in connection with that certain Guarantee and Collateral Agreement
dated as of April 17, 2015 among the Grantors party thereto and Agent (as
amended, supplemented or modified from time to time, the “Guarantee and
Collateral Agreement”). Capitalized terms not otherwise defined herein are being
used herein as defined in the Guarantee and Collateral Agreement.
Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guarantee and Collateral Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each signatory hereby agrees as follows:
1.    Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guarantee and Collateral Agreement and agrees that such Person is a
Grantor and a Guarantor and bound as a Grantor and a Guarantor under the terms
of the Guarantee and Collateral Agreement, as if it had been an original
signatory to the Guarantee and Collateral Agreement. In furtherance of the
foregoing, such Person hereby (i) assigns, pledges and grants to Agent a
security interest in all of its right, title and interest in and to the
Collateral owned thereby to secure the Secured Obligations and (ii) guarantees
the prompt and complete payment and performance by Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of Borrower Obligations.
2.    Schedules 1, 2, 3, 4, 5, 6, 7, and 8 of the Guarantee and Collateral
Agreement are hereby amended to add the information relating to each such
Grantor set forth in Schedules 1, 2, 3, 4, 5, 6, 7, and 8, respectively, hereof.
Each such Person hereby makes to Agent the representations and warranties set
forth in the Guarantee and Collateral Agreement applicable to such Person and
the applicable Collateral and confirms that such representations and warranties
are true and correct after giving effect to such amendment to such Schedules.
3.    In furtherance of its obligations under Section 5.2 of the Guarantee and
Collateral Agreement, each such Person authorizes Agent to file appropriately
complete Code financing statements naming such person or entity as debtor and
Agent as secured party, and describing the Collateral, and agrees to execute and
deliver such other documentation as Agent (or its successors or assigns) may
require to evidence, protect and perfect the Liens created by the Guarantee and
Collateral Agreement, as modified hereby.
4.    Each such Person’s address and fax number for notices under the Guarantee
and Collateral Agreement shall be that of the Borrower as set forth in the
Guarantee and Collateral Agreement.
5.    This Agreement shall be deemed to be part of, and a modification to, the
Guarantee and Collateral Agreement and shall be governed by all the terms and
provisions of the Guarantee and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such person or entity
hereby waives notice of Agent’s acceptance of this Agreement. Each such person
or entity will deliver an executed original of this Agreement to Agent.
[add signature block for each new Grantor and an acknowledgement by each
existing Grantor]

#35080813_v4